Per Curiam.

We agree with the Appellate Division that the admission of evidence relating to the Orsino transaction, and as to the statement made by defendant’s wife, was error. In our view, these errors affected defendant’s substantial rights, and may not be disregarded on the ground that the evidence of defendant’s guilt is convincing, or that the right result has been reached (People v. Ochs, 3 N Y 2d 54, 57; People v. Mleczko, 298 N. Y. 153, 162; People v. Levan, 295 N. Y. 26; People v. Marendi, 213 N. Y. 600, 619).
References by the Trial Judge to the erroneously admitted evidence, in a case where guilt rested upon inference, may have blurred the true issue in the minds of the jury. We have no right to speculate as to what the jury would have done without the erroneously received evidence.
The judgments should be reversed, and a new trial ordered.
Chief Judge Conway and Judges Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke concur.
Judgments reversed, etc.